DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood Tools Workshop, (hereinafter, Wood).


    PNG
    media_image1.png
    965
    1873
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1105
    1887
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1097
    1899
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1068
    1892
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1055
    1907
    media_image5.png
    Greyscale


Re Clm 1: Wood discloses a device (see above, see the entire video, and the images above), comprising: a length of pipe (1001), the pipe including a first fitting connecting (see above, the first fitting connecting to 3001), by a first connection (via 3001), to a first end of the pipe (1002) and a second fitting connecting by a second connection (via 4001) to a second end of the pipe (4002), wherein the first connection and the second connection are air tight (the fittings are air tight similar to that of the applicants, alternatively, when connected to a sealed system) and the pipe terminates at a shoulder (2001) of the first fitting and a shoulder of the second fitting (see above), wherein the second fitting includes a void (the bore of the fitting) which allows air to flow from the pipe and into the fitting after the shoulder (see above) of the second fitting at which the pipe terminates (see the video, as the system is connected to an air compressor). 

Re Clm 3: Wood discloses the second fitting conveys air in the pipe into to an air bladder (see the video, as the system is connected to an air compressor, the air bladder being the tire and valve stem towards the end of the video, bladder being defined as anything inflatable and hollow).  
Re Clm 4: Wood discloses the first fitting includes a barb (5001).  
Re Clm 5: Wood discloses the first fitting includes a first crimp retainer (6001) and a second crimp retainer (6002).  
Re Clm 6: Wood discloses the second fitting includes a barb (the second fitting is like the first fitting, as these fittings are coming out of the same kit(s), and such can be viewed throughout the video, accordingly, the second fitting includes a similar barb, see the video and above 5001’).  
Re Clm 7: Wood discloses the second fitting includes a first crimp retainer and a second crimp retainer (the second fitting is like the first fitting, as these fittings are coming out of the same kit(s), and such can be viewed throughout the video, accordingly, the second fitting includes a similar first crimp retainer and a second crimp retainer, see the video and above 6001’ and 6002’).  
Re Clm 8: Wood discloses the air tight first connection and the air tight second connection allow pressurization of the pipe (see the video, note the system is attached to an air compressor).

Re Clm 10: Wood discloses that the pipe is connected to an air compressor and the pipe can become pressurized, similar to applicant’s claimed invention, and it is noted that once the pipe is pressurized the pipe can increase in its stiffness, similar to applicant’s claimed invention, and accordingly, the more stiffer pipe is then made to or is capable of being or acting like a push rod for the bladder (it is noted, that the claim, in no manner, discloses what or how the push rod interacts with the bladder).
Re Clm 11: Wood discloses a system (see above, see the entire video, and the images above), comprising: a length of pipe (1001); a first fitting connecting a first end of the pipe (at 1002) at a first connection (via 3001); a second fitting connecting (via 4001) a second end of the pipe (4002) at a second connection (see above); and an air bladder (see the video, as the system is connected to an air compressor, the air bladder being the tire and valve stem, shown towards the end of the video, bladder being defined as anything inflatable and hollow) connected (connected being defined as joined or linked) to the second end of the pipe, wherein the first connection and the second connection are air tight (the fittings are air tight similar to that of the applicants, alternatively, when connected to a sealed system) and the pipe terminates at a shoulder (2001) of the first fitting (see above) and a shoulder of the second fitting (see above), 
Re Clm 12: Wood discloses the first fitting receives compressed air and conveys the compressed air into the pipe (see the video).  
Re Clm 13: Wood discloses the second fitting conveys compressed air in the pipe into the air bladder (see the video).  
Re Clm 14: Wood discloses wherein the air bladder is connected to the second end of the pipe by the second fitting (the air bladder is linked to the second end of the pipe by the second fitting, see the video).  
Re Clm 15: Wood discloses wherein the air tight first connection and the air tight second connection allow pressurization of the pipe (see the video).  
Re Clm 16: Wood discloses pressurization of the pipe causes inflation of an air bladder (pressurization of the pipe causes inflation of the tire, see the video, as the system is connected to an air compressor, the air bladder being the tire and valve stem towards the end of the video, bladder being defined as anything inflatable and hollow). 
Re Clm 17: Wood discloses that the pipe is connected to an air compressor and the pipe can become pressurized, similar to applicant’s claimed invention, and it is noted that once the pipe is pressurized the pipe can increase in its stiffness, similar to applicant’s claimed invention, and accordingly, the more stiffer pipe is then made to or is capable of being or acting like a push rod for the bladder (it is noted, that the claim, in no manner, discloses what or how the push rod interacts with the bladder). 

Re Clm 19: Wood discloses the fluid or the gas (air) conveyed from the first end of the pipe to the air bladder inflates the air bladder (see the video, from the compressor to the tire).  
Re Clm 20: Wood discloses the first fitting includes an air compressor fitting (see the video).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to the current reference or current combination of references being used in the current rejection.
All claims not argued or specifically argued will stand or fall with the claim from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/24/2022



							/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679